Citation Nr: 1817874	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  08-23 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for hepatitis.  



REPRESENTATION

Veteran represented by:	Collin A. Douglas, Agent



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from April 1971 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously before the Board in April 2010 and July 2014 when, in part, the matter on appeal was remanded for additional development.  

In July 2016, the Board requested a Veterans Health Administration (VHA) opinion, which was provided in November 2017.  The Veteran was furnished the opinion in December 2017 and provided 60 days to respond with any additional argument or evidence.

The Board acknowledges that the issues of entitlement to an initial increased rating for posttraumatic stress disorder (PTSD) and an earlier effective date for service connection for PTSD have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's hepatitis B and hepatitis C disabilities are not related to and did not have their onset in service.  


CONCLUSION OF LAW

Service connection for hepatitis B and/or hepatitis C is not warranted.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran asserts that he is entitled to service connection for hepatitis, to include as a result of accidental exposure to blood and needles working as a paramedic/lab technician during service.  See December 2005 Veteran statement.

His DD Form 214 reflects that his military occupational specialty (MOS) was medical corpsman.  His service treatment records show that in January 1972, he was admitted to the hospital due to an elevated serum glutamic-oxaloacetic transaminase (SGOT) and was diagnosed at discharge with resolving infectious hepatitis.  At the time of his hospital admission, he reported he did not recall sticking himself with any infected needles.  However, on March 2006 VA examination, the Veteran reported he used to be a lab technician and received a needle stick.  
Recognized risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions or organ transplants before 1992, hemodialysis, intranasal cocaine use, high-risk sexual activity, tattoos, body piercing, acupuncture with non-sterile needles, accidental exposure to blood while a health care worker, sharing of toothbrushes or razor blades, and immunization with a jet air gun injector.  See M21-1, Part III, Subpart iv, 4.H.2.e (VBA Manual).  Additionally, it is well-settled that a veteran may be exposed to a virus while performing duties as a military corpsman or a medical worker, or as a consequence of being a combat veteran.   VBA Fast Letter 04-13 (June 29, 2004).  The Board finds that the Veteran is both competent and credible to report that he was exposed to blood and needles secondary to his MOS as a medical corpsman, even if a specific injury is not documented in his service treatment records.  

The post-service evidence of record shows the earliest diagnosis of hepatitis B and hepatitis C is in November 2004.  The evidence also includes the Veteran's report of intranasal cocaine use either while in the military or beginning at age 33 (1984), smoking cocaine at age 52 (2003), and IV heroin use beginning at age 21 (1972) or in 1989.  See, e.g., December 2004 VA treatment record and March 2006 VA examination report.  

There are multiple opinions of record as to the etiology of the Veteran's hepatitis B and hepatitis C disabilities.  On February 2006 VA infectious disease examination, the Veteran was diagnosed with hepatitis C, and it was opined that such could be due to IV drug use.  Such opinion did not address the diagnosis of hepatitis B, and the opinion regarding hepatitis C was speculative in nature, and thus was inadequate.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot be used to support a claim).  An August 2015 VA examination and opinion was also inadequate as the opinion did not address the diagnosed hepatitis B, or provide a nexus opinion for hepatitis C in light of the Veteran's risks of exposure.  

The only competent opinion of record is that of the November 2017 VHA medical expert, who opined that it is less likely than not (less than 50 percent probability) that diagnosed hepatitis B and hepatitis C had their onset in or are otherwise a result of service.  The medical expert noted that there was minimal data available from the January 1972 treatment for acute hepatitis but indicated that the Veteran was hospitalized for elevated SGOT (aspartate aminotransferase (AST)), which is much more commonly associated with alcoholic liver disease, and would not be common in the setting of acute infectious hepatitis.  The self-resolving acute hepatitis with AST elevation is not part of the clinical syndrome of acute hepatitis C infection, and thus the reported clinical presentation in 1972 is not consistent with the diagnosis of acute hepatitis C at that time.  As to the Veteran's conceded report of accidental blood exposure, the medical expert found that such is a known and recognized risk factor for hepatitis B and hepatitis C, and healthcare workers are known to be at increased risk for infectious hepatitis relative to the general public.  However, the development of hepatitis B or hepatitis C from such exposure remains rare overall, citing a study that demonstrated only 0.13 percent of all needle sticks result in seroconversion to hepatitis C.  Thus, the date demonstrates that it is possible, but not likely, for a given healthcare exposure to have resulted in acquisition of hepatitis B or hepatitis C.  As to IV drug use, the medical expert stated that it is the single largest risk factor for hepatitis C, and slightly less so for hepatitis B, citing a recent large study that showed 73 percent of IV drug users in the United States have been infected with hepatitis C, while 12 percent of IV drug users in the United States have been infected with hepatitis B, both percentages markedly larger than the general population prevalence.  

Based on the reasoning above, the November 2017 medical expert concluded that the risk of developing hepatitis B or hepatitis C from IV drug use is many fold greater than from healthcare exposure, and therefore, statistically it is many fold more likely the Veteran developed hepatitis B and hepatitis C from repeated IV drug use and not from healthcare exposure to blood or needle sticks during his active duty service.  The Veteran's hospital admission in 1972 for acute hepatitis involved a clinical scenario that only in extremely rare cases could represent acute infectious hepatitis B, and which hold no suggestion whatsoever consistent with acute hepatitis C, for reasons provided above.  Given the well-described overwhelming risk of acquisition of hepatitis B and hepatitis C from IV drug use, known reported history of IV drug use in the Veteran's case, and the lack of any supporting medical data to specifically suggest acquisition through other means, the medical expert found a negative nexus between the Veteran's hepatitis B and hepatitis C and his active duty service.  Such opinion was provided after a review of the Veteran's claims file, consideration of medical literature, and provided by a professional competent to opine as to the etiology of the Veteran's hepatitis B and hepatitis C.  On this basis, the Board finds that the November 2017 VHA medical expert opinion is the most probative evidence of record, and is against the Veteran's claim for service connection for hepatitis B and hepatitis C.  

The weight of the competent medical evidence demonstrates that the Veteran's hepatitis B and hepatitis C began more than one year after his active service, and were not caused by any incident of service, to include as secondary to exposure to blood or needles as due to his MOS as a medical corpsman.  Notably, there is no competent medical opinion in support of the Veteran's claim.  The Board thus finds that the preponderance of the evidence is against his claim for service connection.  To the extent the Veteran contends that his hepatitis B and hepatitis C disabilities are secondary to exposure to blood or needles during service, while veterans are competent to opine as to some medical matters, including that he was exposed to blood and needles (although his statements as to being pricked by a needle in January 1972 and subsequent hospital admission have been contradictory, and are deemed not credible, particularly considering the more contemporaneous account to the treatment included a denial of being stuck by a needle), the Veteran is not shown to have the medical expertise to provide an opinion in this matter.  In this regard, while he has some limited medical knowledge as a corpsman, he lacks the medical expertise necessary to opine as to the date of onset of an infectious disease such as hepatitis B or C.

In reaching the above conclusions, the Board has considered the applicability of the benefits of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  



ORDER

Service connection for hepatitis is denied.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


